Citation Nr: 1041943	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a right ankle disability.

4.  Entitlement to service connection for a low back disability, 
claimed as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2007 and September 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma.  It should be noted that although the Statement of the 
Case only identifies the September 2007 rating decision as being 
the decision on appeal, the Board finds that the RO previously 
denied service connection for a right ankle condition in June 
2007.  Later in June 2007, the Veteran submitted a letter to the 
RO informing the RO that he was responding to the June 2007 
decision and that he was attaching documentation in support of 
his claim.  The Board finds that this letter clearly indicates 
the Veteran's disagreement with the June 2007 decision and is 
adequate to show his intent to appeal the decision.  See 
38 C.F.R. §§ 19.26, 19.27.  Consequently, the Board finds that 
with respect to the issue of entitlement to service connection 
for a right ankle disability, the appeal arises from the June 
2007 rating decision and not the September 2007 rating decision.  
The remaining issues on appeal, i.e., entitlement to service 
connection for a low back disability and bilateral hip and knee 
disabilities arise from the September 2007 rating decision.

In January 2010, the Veteran expressed his intent in writing to 
withdraw from appeal all issues that had been perfected for 
appellate review except for the issues listed on the title page 
of this decision.  See 38 C.F.R. § 20.204.

In May 2010, the Veteran testified before the undersigned at a 
Board video conference hearing.  A transcript of that hearing is 
of record.

The issues of entitlement to service connection for a low back 
disability and bilateral hip and knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if further action is required 
on his part.


FINDINGS OF FACT

The Veteran's chronic right ankle strain, status post ankle 
stabilization surgery, is attributable to service.


CONCLUSION OF LAW

The Veteran's chronic right ankle strain, status post ankle 
stabilization, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

The Veteran's service treatment records show that he injured his 
right ankle in June 1997 when he landed on the ankle wrong and 
reported to an emergency care facility.  Findings revealed 
moderate swelling, no radiating pain and pain in the malleolar 
zone.  Flexing was noted to cause pain and there was good distal 
pulse.  X-rays were negative for fracture.  The Veteran was 
diagnosed as having ankle sprain - forefoot.  Service treatment 
records further show that the Veteran reported to a medical 
facility the following day where it was noted that he had 
sprained the ankle playing basketball.  Findings were positive 
for moderate tenderness below the right lateral malleolus and 
mild edema.  Also noted was limited eversion of the right foot.  
The Veteran was assessed as having right ankle sprain.

In April 2006, the Veteran filed a claim of entitlement to 
service connection for a right ankle disability.  He asserted 
that the ankle continually hurt.  

VA outpatient records beginning in April 2006 show that the 
Veteran was treated for right chronic foot pain.  They also show 
that nsaids (non-steroidal anti-inflammatory drugs) and orthosis 
had failed.  Right ankle x-rays were noted as showing no 
abnormalities.  

During a May 2006 Persian Gulf War examination, the Veteran 
reported joint pain in his shoulders, wrists, ankles and spine 
for the past 10 to 15 years.  With respect to the right ankle, 
the Veteran reported flare ups one time every two to three 
months.  He also reported injuring it in service in approximately 
1994 while playing sports, and said he had been told at that time 
he had suffered a severe sprain.  He said that the ankle was not 
placed in a cast and he had frequent audible "popping" of his 
ankle.  He said he wore an ankle brace on occasion and denied 
wearing any other braces or using crutches, a cane or other 
adaptive device.  He denied any other injury to the joints.  He 
said that his joint pain interfered with his occupation as a mail 
handler since he constantly had to stand for long periods of 
time.  He said he did not have as much pain at home doing his 
general daily activities.  He was diagnosed as having chronic 
strain of the right ankle, status post injury per veteran.  
Findings included tenderness to palpation of the ankle.  

On file is an August 2006 report from David C. Cavallaro, D.P.M., 
F.A.C.F.A.S., containing the Veteran's report of a 10 year 
history of right ankle pain that was not getting any better 
despite ankle wraps and braces.  The Veteran was diagnosed as 
having synovitis in the lateral gutter of the right ankle, 
plantar faciitis, myositis, capsulitis and tendonitis 
bilaterally.  

According to a September 2006 VA outpatient record, the Veteran 
reported right ankle pain for two years.  He requested ankle 
support as well as paperwork preventing him from working greater 
than 8 hours because working longer than that caused him 
discomfort.  He also reported that he sprained the ankle several 
months earlier and took one week off of work to see if that would 
help, but it did not.  

Office notes from Dr. Cavallaro are on file from February 2007 
through May 2007 and reflect the Veteran's complaints of 
continuing right ankle pain and resistance to conservative 
treatment.  A March 2007 record shows that the Veteran reported 
to Dr. Cavallaro that his right ankle problems had been ongoing 
for 10 years and started in the military.  Dr. Cavallaro assessed 
the Veteran as having continued lateral gutter pain secondary to 
injury while in the military.  These records further show that 
the Veteran was prescribed orthotics and underwent a magnetic 
resonance imaging (MRI) in May 2007 the results of which were 
negative.  Dr. Cavallaro said that it was possible that the 
Veteran's ankle had healed in an elongated position creating 
instability.  The Veteran reported in May 2007 that he had turned 
his ankle again the previous week.  Dr. Cavallaro advised the 
Veteran to keep a log of the number of times he sprained his 
right ankle in the next four weeks.  

In a June 2007 rating decision, the RO denied the Veteran's claim 
of entitlement to service connection for a right ankle 
disability.  

On file is an operative report dated in January 2008 showing that 
the Veteran underwent lateral ankle stabilization on the right 
due to chronic lateral ankle instability, right.  Findings were 
noted to be consistent with this diagnosis.  

Post op records from Dr. Cavallaro in February 2008 state that 
the Veteran had good post op recovery with no problems noted.  

In a February 2008 "To whom it may concern" letter, Dr. 
Cavallaro stated that in reviewing the Veteran's records, the 
Veteran was found to have injured his right ankle in June 1997 
while on active duty with pain ever since.  He said that not much 
had been done to treat the injury in service and that "it was 
explained to the [Veteran] that they had the wrong area being 
treated".  He said that he explained to the Veteran that due to 
the chronic nature of the injury surgery would be the only method 
of treatment so in January 2008, the Veteran underwent right 
ankle surgery for stabilization.  Dr. Cavallaro opined that it 
was his professional opinion beyond a reasonable degree of 
medical certainty that the Veteran's ankle instability was caused 
while he was on active duty in June 1997 and was not treated the 
way it should have been according to the standards of [the] 
profession".  

At a VA orthopedic examination in May 2008, the Veteran reported 
experiencing right ankle pain ever since a basketball injury in 
service when he twisted his right ankle.  He said he was 
diagnosed as having right ankle sprain at that time and was 
treated with Tylenol and ace bandages, in addition to a boot to 
immobilize the ankle.  The examiner diagnosed the Veteran as 
having chronic right ankle strain status post ankle stabilization 
surgery in January 2008.  He stated that on review of medical 
records and claims file showing that the Veteran had strained his 
right ankle in 1997, there were no medical records available 
showing that the Veteran had been treated for right ankle pain 
from 1997 to 2006, and that by reviewing the medical records he 
was unable to establish chronicity of the condition.  He said 
that therefore, it was less likely than not that Veteran's right 
ankle condition was related to his service-connected injury.  He 
further stated that his opinion might change upon the 
availability of any medical records showing that the Veteran had 
been treated for his right ankle condition from 1998 to 2006. 

In a November 2009 statement, the Veteran said that between the 
years 1997 to 2001 he had been using braces, wraps, etc., 
immobilize the ankle and help alleviate the pain when it flared 
up.  He said the main reason he self medicated for so long was 
because he didn't have the funds or insurance to pay for multiple 
doctor visits.  

On file is a January 2010 "To Whom It May Concern" letter from 
Dr. Cavallaro stating that after completing a review of the 
Veteran's medical records, including his treatment records from 
service, it was his professional opinion beyond a degree of 
medical certainty that that the Veteran's right ankle condition 
was a result of his cited injury in service and had been chronic 
since that time.  He said that inasmuch as the Veteran self 
medicated during the time frame of 1998 - 2006 did not remove the 
fact that the condition had been chronic.  

The Veteran testified before the Board in May 2010 that he hurt 
his ankle in service playing basketball and has had problems with 
the ankle ever since.  He said he first sought treatment for the 
right ankle around 2001 at family Choice Clinic where he reported 
pain on his right side.  He said that from the time of the ankle 
injury until the time he saw a doctor, he used ankle wraps and 
braces.  

II.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).



Discussion

Looking to the requirements for service connection as outlined in 
Hickson above, the Veteran has a present right ankle disability 
diagnosed most recently by a VA examiner in May 2008 as chronic 
right ankle strain, status post ankle stabilization surgery in 
January 2008.  Thus, the first requirement under Hickson has been 
met.

With respect to evidence of an inservice disease or injury, the 
Veteran's service treatment records show that he injured his 
right ankle in service in June 1997.  More specifically, these 
records show that he landed on the right ankle wrong while 
playing basketball and experienced moderate swelling and pain.  
He was assessed as having ankle sprain, forefoot.  Accordingly, 
the second requirement under Hickson has been met.

Regarding the third requirement of Hickson, i.e., medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, there are the medical 
opinions from Dr. Cavallaro that support a nexus between the 
Veteran's postservice diagnosis of chronic right ankle sprain and 
service.  In this regard, Dr. Cavallaro opined in February 2008 
that it was his professional opinion beyond a reasonable degree 
of medical certainty that the Veteran's ankle instability was 
caused while he was on active duty in June 1997 and was not 
treated the way it should have been according to the standards of 
[the] profession".  In January 2010, Dr. Cavallaro issued an 
addendum opinion stating that he had reviewed the Veteran's 
medical records, including his treatment records from service, 
and it was his professional opinion beyond a degree of medical 
certainty that the right ankle condition was a result of the 
Veteran's cited injury in service and has been chronic since that 
time.  

There is also the medical opinion from the VA examiner in May 
2008 who opined that it was less likely than not the Veteran's 
right ankle condition was related to his service-connected 
injury.  This determination was apparently made on the sole basis 
that there were no medical records available showing that the 
Veteran had been treated for right ankle pain from 1997 to 2006.  
In this regard, the examiner added that her opinion might change 
upon the availability of any medical records showing that the 
Veteran was treated for his right ankle condition from 1998 to 
2006.  While this opinion has been considered, consideration has 
also been given to the Veteran's statements and hearing testimony 
to the effect that he had been experiencing problems with his 
right ankle ever since service, to include right ankle pain and 
instability, and that the reason he self medicated for so long 
was because he didn't have the funds or insurance to pay for 
multiple doctor visits at that time.  The Veteran's statements 
regarding experiencing continuous right ankle symptomatology 
since service are deemed credible.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation).  Moreover, such lay evidence cannot be 
discarded merely because it is unaccompanied by contemporaneous 
medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Furthermore, the lack of evidence of medical 
treatment regarding the Veteran's right ankle from 1998 to 2006 
was also considered by Dr. Cavallaro who replied that inasmuch as 
the Veteran self medicated during the time frame of 1998 - 2006 
did not remove the fact that the condition had been chronic.  
Based on the foregoing, the third and final requirement for 
establishing service connection under Hickson has been met.  

The Board points out that the medical evidence does include 
inconsistent dates of onset of right ankle pain.  In this regard, 
there is an August 2006 report from David C. Cavallaro, D.P.M., 
F.A.C.F.A.S., containing the Veteran's report of a 10 year 
history of right ankle pain that was not getting any better 
despite ankle wraps and braces.  This report places the onset of 
right ankle symptomatology in service.  However, there is also a 
September 2006 VA outpatient record wherein the Veteran reported 
right ankle pain for two years.  In this regard, the Veteran 
adequately explains this discrepancy by stating that he said a 
"few" years, not "two" years, and that the VA medical staff 
must have misunderstood what he said.  This is a plausible 
explanation.

Based on the foregoing, the Board finds that the preponderance of 
the evidence favors granting the Veteran's claim of entitlement 
to service connection for a right ankle disability, diagnosed as 
chronic right ankle strain, status post ankle stabilization 
surgery.  38 C.F.R. § 3.303; Hickson, supra.

This claim been considered with respect to VA's duty to notify 
and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for chronic right ankle strain, status post 
ankle stabilization surgery, is granted.


REMAND

As noted above, one of the requirements for establishing service 
connection as outlined in Hickson is that there be a current 
disability.  With respect to the Veteran's claims of entitlement 
to service connection for a low back disability and bilateral 
knee and hip disabilities, while there is a medical opinion from 
Dr. Cavallaro relating the Veteran's back, knee and hip pain to 
his right ankle disability, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

Moreover, while the Veteran was afforded a VA examination in May 
2008, this examination pertained only to the Veteran's right 
ankle disability claim.  The examination report does not address 
the claims of entitlement to service connection for the low back 
or bilateral hip or knee disabilities.  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case. 

Thus, in view of evidence establishing that the Veteran has 
present back, hip and knee symptoms, a medical opinion relating 
such symptoms to the Veteran's now service-connected right ankle 
disability, and insufficient evidence to decide the case, a VA 
examination is deemed necessary in order to clarify whether the 
Veteran presently has the disabilities he is claiming.  McLendon, 
supra.  See also 38 U.S.C.A. § 5103A(d).

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his claimed back, hip and knee 
disabilities.

The Board regrets that a remand of this matter will further delay 
a final decision in the claims on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.  See 38 C.F.R. § 20.1304(c) (2009); Bernard 
v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant 
medical records, private or VA, regarding his 
back, hip and/or knee disabilities that have 
not already been obtained.  The RO/AMC should 
obtain copies of pertinent records from all 
identified treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 and 
associate them with the Veteran's claims 
file.  If any identified records cannot be 
obtained, this fact should be documented in 
the claims file.

2.  The Veteran should undergo a VA 
orthopedic examination for the purpose of 
establishing back, hip and knee diagnoses, 
with noted claims file review.  The examiner 
should also provide a medical opinion 
regarding whether it is at least as likely as 
not (a 50 percent degree of probability or 
higher) that the Veteran presently has back, 
hip and/or knee diagnosis(es) that is(are) 
related to military service or proximately 
related to or aggravated by his now service-
connected right ankle disability.  A 
rationale should be expressed for the 
opinion(s).

3.  Thereafter, the RO/AMC should review the 
record and determine if the benefits sought 
can be granted.  If the benefits remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


